 1   BOWMAN AND BROOKE LLP
     Brian Takahashi (SBN: 146505)
 2   E-mail: Brian.Takahashi@bowmanandbrooke.com
     Brian A. Reynolds (SBN: 296434)
 3   E-mail: Bryan.Reynolds@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 4   Torrance, California 90502
     Tel No.: 310/ 768-3068
 5   Fax No.: 310/ 719-1019
 6   Attorneys for Defendant
     JAGUAR LAND ROVER NORTH AMERICA, LLC
 7
 8                        UNITED STATES DISTRICT COURT
 9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11    DENISE FARAHMAND,                 )         CASE NO.: 2:19-cv-02977 SVW-JC
12                                      )
                      Plaintiff,        )         District Judge.   Stephen V. Wilson
13                                      )         Magistrate Judge: Jacqueline Chooljian
14           vs.                        )
                                        )         MODIFIED STIPULATED
15    JAGUAR LAND ROVER NORTH )                   PROTECTIVE ORDER
16    AMERICA, LLC, a Limited Liability )
      Company; and DOES 1 through 100, )          [CHANGES MADE BY COURT TO
17
      inclusive,                        )         PARAGRAPHS 2.1, 3, 7.2(h), 8, 9(c) &
18                                      )         EXHIBIT A]
19                                      )
                      Defendants.       )         Action Filed:     March 14, 2019
20                                      )         Trial:
21
22   1.      A.    PURPOSES AND LIMITATIONS
23           Discovery in this action is likely to involve production of confidential,
24   proprietary or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27   enter the following Stipulated Protective Order. The parties acknowledge that this
28   Order does not confer blanket protections on all disclosures or responses to
29
30
     20926641v2                               1                     2:19-cv-02977 SVW-JC
31
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles.
 4           B.    GOOD CAUSE STATEMENT
 5           This action is likely to involve trade secrets, customer information, and other
 6   valuable research, development, commercial, financial, technical and/or proprietary
 7   information for which special protection from public disclosure and from use for any
 8   purpose other than prosecution of this action is warranted. Such confidential and
 9   proprietary materials and information consist of, among other things, confidential
10   business or financial information, information regarding confidential business
11   practices, or other confidential research, development, or commercial information
12   (including information implicating privacy rights of third parties), information
13   otherwise generally unavailable to the public, or which may be privileged or
14   otherwise protected from disclosure under state or federal statutes, court rules, case
15   decisions, or common law. Accordingly, to expedite the flow of information, to
16   facilitate the prompt resolution of disputes over confidentiality of discovery
17   materials, to adequately protect information the parties are entitled to keep
18   confidential, to ensure that the parties are permitted reasonable necessary uses of
19   such material in preparation for and in the conduct of trial, to address their handling
20   at the end of the litigation, and serve the ends of justice, a protective order for such
21   information is justified in this matter. It is the intent of the parties that information
22   will not be designated as confidential for tactical reasons and that nothing be so
23   designated without a good faith belief that it has been maintained in a confidential,
24   non-public manner, and there is good cause why it should not be part of the public
25   record of this case.
26   ///
27   ///
28   ///
29
30
     20926641v2                                 2                      2:19-cv-02977 SVW-JC
31
 1           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 2                 SEAL
 3           The parties further acknowledge, as set forth in Section 12.3, below, that this
 4   Stipulated Protective Order does not entitle them to file confidential information
 5   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 6   and the standards that will be applied when a party seeks permission from the court
 7   to file material under seal.
 8           There is a strong presumption that the public has a right of access to judicial
 9   proceedings and records in civil cases. In connection with non-dispositive motions,
10   good cause must be shown to support a filing under seal. See Kamakana v. City and
11   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
12   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
13   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
14   good cause showing), and a specific showing of good cause or compelling reasons
15   with proper evidentiary support and legal justification, must be made with respect to
16   Protected Material that a party seeks to file under seal. The parties’ mere designation
17   of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
18   submission of competent evidence by declaration, establishing that the material
19   sought to be filed under seal qualifies as confidential, privileged, or otherwise
20   protectable—constitute good cause.
21           Further, if a party requests sealing related to a dispositive motion or trial, then
22   compelling reasons, not only good cause, for the sealing must be shown, and the
23   relief sought shall be narrowly tailored to serve the specific interest to be protected.
24   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
25   each item or type of information, document, or thing sought to be filed or introduced
26   under seal in connection with a dispositive motion or trial, the party seeking
27   protection must articulate compelling reasons, supported by specific facts and legal
28   ///
29
30
     20926641v2                                   3                      2:19-cv-02977 SVW-JC
31
 1   justification, for the requested sealing order. Again, competent evidence supporting
 2   the application to file documents under seal must be provided by declaration.
 3           Any document that is not confidential, privileged, or otherwise protectable in
 4   its entirety will not be filed under seal if the confidential portions can be redacted. If
 5   documents can be redacted, then a redacted version for public viewing, omitting only
 6   the confidential, privileged, or otherwise protectable portions of the document, shall
 7   be filed. Any application that seeks to file documents under seal in their entirety
 8   should include an explanation of why redaction is not feasible.
 9   2.      DEFINITIONS
10           2.1   Action: Denise Farahmand v. Jaguar Land Rover North America, LLC,
11   et. al., United States District Court — Central District, Western Division Case No.
12   2:19-cv-02977-SVW-JC.
13           2.2   Challenging Party: a Party or Non-Party that challenges the designation
14   of information or items under this Order.
15           2.3   “CONFIDENTIAL” Information or Items: information (regardless of
16   how it is generated, stored or maintained) or tangible things that qualify for
17   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
18   the Good Cause Statement.
19           2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
20   their support staff).
21           2.5   Designating Party: a Party or Non-Party that designates information or
22   items that it produces in disclosures or in responses to discovery as
23   “CONFIDENTIAL.”
24           2.6   Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in which it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced or
27   generated in disclosures or responses to discovery in this matter.
28   ///
29
30
     20926641v2                                  4                      2:19-cv-02977 SVW-JC
31
 1           2.7   Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4           2.8   House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7           2.9   Non-Party: any natural person, partnership, corporation, association
 8   or other legal entity not named as a Party to this action.
 9           2.10 Outside Counsel of Record: attorneys who are not employees of a party
10   to this Action but are retained to represent or advise a party to this Action and have
11   appeared in this Action on behalf of that party or are affiliated with a law firm that
12   has appeared on behalf of that party, and includes support staff.
13           2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18           2.13 Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22           2.14 Protected Material:     any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26   3.      SCOPE
27           The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any information copied or
29
30
     20926641v2                                 5                     2:19-cv-02977 SVW-JC
31
 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material other
 4   than during a court hearing or at trial.
 5           Any use of Protected Material during a court hearing or at trial shall be
 6   governed by the orders of the presiding judge. This Order does not govern the use
 7   of Protected Material during a court hearing or at trial.
 8   4.      DURATION
 9           Once a case proceeds to trial, information that was designated as
10   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
11   as an exhibit at trial becomes public and will be presumptively available to all
12   members of the public, including the press, unless compelling reasons supported by
13   specific factual findings to proceed otherwise are made to the trial judge in advance
14   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
15   showing for sealing documents produced in discovery from “compelling reasons”
16   standard when merits-related documents are part of court record). Accordingly, the
17   terms of this protective order do not extend beyond the commencement of the trial.
18   5.      DESIGNATING PROTECTED MATERIAL
19           5.1   Exercise of Restraint and Care in Designating Material for Protection.
20   Each Party or Non-Party that designates information or items for protection under
21   this Order must take care to limit any such designation to specific material that
22   qualifies under the appropriate standards. The Designating Party must designate for
23   protection only those parts of material, documents, items or oral or written
24   communications that qualify so that other portions of the material, documents, items
25   or communications for which protection is not warranted are not swept unjustifiably
26   within the ambit of this Order.
27           Mass, indiscriminate or routinized designations are prohibited. Designations
28   that are shown to be clearly unjustified or that have been made for an improper
29
30
     20926641v2                                 6                   2:19-cv-02977 SVW-JC
31
 1   purpose (e.g., to unnecessarily encumber the case development process or to impose
 2   unnecessary expenses and burdens on other parties) may expose the Designating
 3   Party to sanctions.
 4           If it comes to a Designating Party’s attention that information or items that it
 5   designated for protection do not qualify for protection, that Designating Party must
 6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 7           5.2   Manner and Timing of Designations. Except as otherwise provided in
 8   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
10   under this Order must be clearly so designated before the material is disclosed or
11   produced.
12           Designation in conformity with this Order requires:
13           (a) for information in documentary form (e.g., paper or electronic documents,
14   but excluding transcripts of depositions or other pretrial or trial proceedings), that
15   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
16   “CONFIDENTIAL legend”), to each page that contains protected material. If only
17   a portion of the material on a page qualifies for protection, the Producing Party also
18   must clearly identify the protected portion(s) (e.g., by making appropriate markings
19   in the margins).
20           A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be
24   deemed “CONFIDENTIAL.”              After the inspecting Party has identified the
25   documents it wants copied and produced, the Producing Party must determine which
26   documents, or portions thereof, qualify for protection under this Order. Then, before
27   producing the specified documents, the Producing Party must affix the
28   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
29
30
     20926641v2                                  7                     2:19-cv-02977 SVW-JC
31
 1   portion of the material on a page qualifies for protection, the Producing Party also
 2   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 3   in the margins).
 4           (b) for testimony given in depositions that the Designating Party identifies the
 5   Disclosure or Discovery Material on the record, before the close of the deposition
 6   all protected testimony.
 7           (c) for information produced in some form other than documentary and for
 8   any other tangible items, that the Producing Party affix in a prominent place on the
 9   exterior of the container or containers in which the information is stored the legend
10   “CONFIDENTIAL.” If only a portion or portions of the information warrants
11   protection, the Producing Party, to the extent practicable, shall identify the protected
12   portion(s).
13           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such material.
16   Upon timely correction of a designation, the Receiving Party must make reasonable
17   efforts to assure that the material is treated in accordance with the provisions of this
18   Order.
19   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
20           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order.
23           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
24   resolution process under Local Rule 37-1 et seq.
25           6.3   Joint Stipulation. Any challenge submitted to the Court shall be via a
26   joint stipulation pursuant to Local Rule 37-2.
27           6.4   The burden of persuasion in any such challenge proceeding shall be on
28   the Designating Party. Frivolous challenges, and those made for an improper
29
30
     20926641v2                                  8                     2:19-cv-02977 SVW-JC
31
 1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2   parties) may expose the Challenging Party to sanctions. Unless the Designating
 3   Party has waived or withdrawn the confidentiality designation, all parties shall
 4   continue to afford the material in question the level of protection to which it is
 5   entitled under the Producing Party’s designation until the Court rules on the
 6   challenge.
 7   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 8           7.1   Basic Principles. A Receiving Party may use Protected Material that is
 9   disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under the
12   conditions described in this Order.       When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION).
15           Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18           7.2   Disclosure of “CONFIDENTIAL” Information or Items.                Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving     Party   may      disclose   any   information   or     item   designated
21   “CONFIDENTIAL” only to:
22           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
23   employees of said Outside Counsel of Record to whom it is reasonably necessary to
24   disclose the information for this Action;
25           (b) the officers, directors, and employees (including House Counsel) of
26           the Receiving Party to whom disclosure is reasonably necessary for this
27   Action;
28   ///
29
30
     20926641v2                                  9                      2:19-cv-02977 SVW-JC
31
 1           (c) Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4           (d)   the court and its personnel;
 5           (e)   court reporters and their staff;
 6           (f)   professional jury or trial consultants, mock jurors, and Professional
 7   Vendors to whom disclosure is reasonably necessary for this Action and who have
 8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9           (g) the author or recipient of a document containing the information or a
10   custodian or other person who otherwise possessed or knew the information;
11           (h) during their depositions, witnesses, and attorneys for witnesses, in the
12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
13   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
14   will not be permitted to keep any confidential information unless they sign the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16   agreed by the Designating Party or ordered by the court. Pages of transcribed
17   deposition testimony or exhibits to depositions that reveal Protected Material may
18   be separately bound by the court reporter and may not be disclosed to anyone except
19   as permitted under this Stipulated Protective Order; and
20           (i) any mediator or settlement officer, and their supporting personnel,
21   mutually agreed upon by any of the parties engaged in settlement discussions.
22   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
23           IN OTHER LITIGATION
24           If a Party is served with a subpoena or a court order issued in other litigation
25   that compels disclosure of any information or items designated in this Action as
26   “CONFIDENTIAL,” that Party must:
27           (a) promptly notify in writing the Designating Party. Such notification shall
28   include a copy of the subpoena or court order;
29
30
     20926641v2                                   10                   2:19-cv-02977 SVW-JC
31
 1           (b) promptly notify in writing the party who caused the subpoena or order to
 2   issue in the other litigation that some or all of the material covered by the subpoena
 3   or order is subject to this Protective Order. Such notification shall include a copy of
 4   this Stipulated Protective Order; and
 5           (c) cooperate with respect to all reasonable procedures sought to be pursued
 6   by the Designating Party whose Protected Material may be affected.
 7           If the Designating Party timely seeks a protective order, the Party served with
 8   the subpoena or court order shall not produce any information designated in this
 9   action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission or unless otherwise required by the law or court order. The Designating
12   Party shall bear the burden and expense of seeking protection in that court of its
13   confidential material and nothing in these provisions should be construed as
14   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
15   directive from another court.
16   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17           PRODUCED IN THIS LITIGATION
18           (a)   The terms of this Order are applicable to information produced by a
19   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
20   produced by Non-Parties in connection with this litigation is protected by the
21   remedies and relief provided by this Order. Nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23           (b)   In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27   ///
28   ///
29
30
     20926641v2                                11                     2:19-cv-02977 SVW-JC
31
 1                 (1)    promptly notify in writing the Requesting Party and the Non-
 2   Party that some or all of the information requested is subject to a confidentiality
 3   agreement with a Non-Party;
 4                 (2)    promptly provide the Non-Party with a copy of the Stipulated
 5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6   specific description of the information requested; and
 7                 (3)    make the information requested available for inspection by the
 8   Non-Party, if requested.
 9           (c)   If the Non-Party fails to seek a protective order from this court within
10   14 days of receiving the notice and accompanying information, the Receiving Party
11   may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13   not produce any information in its possession or control that is subject to the
14   confidentiality agreement with the Non-Party before a determination by the court
15   unless otherwise required by the law or court order. Absent a court order to the
16   contrary, the Non-Party shall bear the burden and expense of seeking protection in
17   this court of its Protected Material.
18   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
23   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
24   or persons to whom unauthorized disclosures were made of all the terms of this
25   Order, and (d) request such person or persons to execute the “Acknowledgment and
26   Agreement to Be Bound” that is attached hereto as Exhibit A.
27   ///
28   ///
29
30
     20926641v2                                 12                     2:19-cv-02977 SVW-JC
31
 1   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2           PROTECTED MATERIAL
 3           When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7   may be established in an e-discovery order that provides for production without prior
 8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as
 9   the parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the stipulated protective order submitted
12   to the court.
13   12.     MISCELLANEOUS
14           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16           12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in this
19   Stipulated Protective Order. Similarly, no Party waives any right to object on any
20   ground to use in evidence of any of the material covered by this Protective Order.
21           12.3 Filing Protected Material. A Party that seeks to file under seal any
22   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
23   only be filed under seal pursuant to a court order authorizing the sealing of the
24   specific Protected Material at issue. If a Party’s request to file Protected Material
25   under seal is denied by the court, then the Receiving Party may file the information
26   in the public record unless otherwise instructed by the court. Filing Protected
27   Material. A Party that seeks to file under seal any Protected Material must comply
28   with Local Civil Rule 79-5. Protected Material may only be filed under seal pursuant
29
30
     20926641v2                                13                     2:19-cv-02977 SVW-JC
31
 1   to a court order authorizing the sealing of the specific Protected Material at issue. If
 2   a Party’s request to file Protected Material under seal is denied by the court, then the
 3   Receiving Party may file the information in the public record unless otherwise
 4   instructed by the court.
 5   13.     FINAL DISPOSITION
 6           After the final disposition of this Action, as defined in paragraph 4, within 60
 7   days of a written request by the Designating Party, each Receiving Party must return
 8   all Protected Material to the Producing Party or destroy such material. As used in
 9   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10   summaries, and any other format reproducing or capturing any of the Protected
11   Material. Whether the Protected Material is returned or destroyed, the Receiving
12   Party must submit a written certification to the Producing Party (and, if not the same
13   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
14   (by category, where appropriate) all the Protected Material that was returned or
15   destroyed and (2) affirms that the Receiving Party has not retained any copies,
16   abstracts, compilations, summaries or any other format reproducing or capturing any
17   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
18   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
19   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
20   reports, attorney work product, and consultant and expert work product, even if such
21   materials contain Protected Material. Any such archival copies that contain or
22   constitute Protected Material remain subject to this Protective Order as set forth in
23   Section 4 (DURATION).
24   ///
25   ///
26   ///
27   ///
28   ///
29
30
     20926641v2                                 14                     2:19-cv-02977 SVW-JC
31
 1   14.     VIOLATION
 2           Any violation of this Order may be punished by appropriate measures
 3   including, without limitation, contempt proceedings and/or monetary sanctions.
 4
 5           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7   DATED: June 12, 2019                 THE LAW OFFICE OF ROBERT L. STARR
 8
 9                                  By:   /s/ Adam M. Rose
                                          Robert L. Starr
10                                        Adam M. Rose
                                          Attorneys for Plaintiff
11                                        DENISE FARAHMAND
12   DATED: June 12, 2019                 BOWMAN AND BROOKE LLP
13
14                                  By:   /s/ Bryan A. Reynolds
15                                        Brian Takahashi
                                          Bryan A. Reynolds
16                                        Attorneys for Defendant
                                          JAGUAR LAND ROVER NORTH
17                                        AMERICA, LLC
18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
19
20   DATED: June 14, 2019
21
22   _____________/s/________________________
23   HON. JACQUELINE CHOOLJIAN
     United States Magistrate Judge
24
25
26
27
28
29
30
     20926641v2                             15                    2:19-cv-02977 SVW-JC
31
 1                                         EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on June 14, 2019 in the case of: Denise Farahmand v. Jaguar Land Rover North
 8   America, LLC, et. al., United States District Court — Central District, Western
 9   Division Case No. 2:19-cv-02977-SVW-JC. I agree to comply with and to be bound
10   by all the terms of this Stipulated Protective Order and I understand and
11   acknowledge that failure to so comply could expose me to sanctions and punishment
12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
13   any information or item that is subject to this Stipulated Protective Order to any
14   person or entity except in strict compliance with the provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23
24   Date: ___________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27   Signature:________________________________
28
29
30
     20926641v2                                 16                      2:19-cv-02977 SVW-JC
31
